                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

PEGGY STALLINGS                                                            PLAINTIFF

v.                        CASE NO. 5:19-CV-00212 BSM

CITY OF RISON                                                            DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 1st day of October 2019.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
